DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive.
	Applicant argues that Bergman et al. (US 8,794,640) in view of Bouchard (US 5,971,703) fail to disclose “the chamfer extends between the radial seal slot and the trailing edge portion of the axial feather seal slot” as claimed in claims 1, 12, and 20 because the chamfer as claimed is located within the component or vane platform whereas the chamfer of Bouchard is located at an edge (Remarks, page 7). The office respectfully disagrees; the combination of Bergman and Bouchard proposed in the previous office action (restated below in the rejection of claims 1, 12, and 20 below) would result in the chamfer of Bouchard being located at the edge between the radial slot and the trailing edge portion of the axial slot (see annotated Fig. 3 below), not in the location shown in Bouchard. This location in Bergman is within the component/vane platform of Bergman as claimed. Therefore, the rejection is maintained.

    PNG
    media_image1.png
    509
    761
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 11-13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 8,794,640) in view of Bouchard (US 5,971,703).
Regarding claims 1, 2, 12, and 20, Bergman discloses a vane assembly for a gas turbine engine, the vane assembly including: a first vane comprising an inner diameter platform (see annotated Fig. 1 below) and an outer diameter platform (annotated Fig. 1) and an airfoil (shown in Fig. 1) that extends between the inner diameter platform and the outer diameter platform, the airfoil having a leading edge (annotated Fig. 1), a trailing edge (annotated Fig. 1), a pressure side (annotated Fig. 1) and a suction side (annotated Fig. 1), the inner diameter platform having a suction side mate face (mate face of Fig. 3; suction side shown in annotated Fig. 1) and a pressure side mate face (mate face of Fig. 3; pressure side shown in annotated Fig. 1), wherein the suction side mate face and the pressure side mate face of the inner diameter platform have an axial feather seal slot and a radial seal slot (see annotated Fig. 3 below), the axial feather seal slot including a leading edge portion (see annotated Fig. 3) that extends from the radial seal slot towards a leading edge of the inner diameter platform (as shown in Fig. 3) and a 

    PNG
    media_image2.png
    589
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    761
    media_image3.png
    Greyscale

Bergman fails to disclose the edge between the radial slot and the axial slot trailing edge portion is provided with a chamfer.
However, Bouchard discloses a radial feather seal slot intersecting with an axial feather seal slot in a gas turbine engine, wherein a chamfer is provided at the intersection between the radial slot and the axial slot (see annotated Fig. 6 of Bouchard below).


    PNG
    media_image4.png
    496
    747
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the chamfered edge of Bouchard for the sharp edge of Bergman, since this amounts to no more than the substitution of known components to yield the predictable result of a chamfered edge suitable for use in a turbine seal environment. Furthermore, one of ordinary skill in the art could be motivated to perform such a modification as chamfers are well known in the mechanical arts as a means of controlling the stress distributions at corners.
	It is noted that Bergman does not explicitly disclose when the first vane and the second vane are adjacent to each other the axial feather seal slot and the radial seal slot of the inner diameter platform of the first vane and the second vane are adjacent to each other such that a first feather seal and a second feather seal can be located in the axial feather seal slot and the radial seal slot of the inner diameter platform of the first vane and the second vane. However, 

    PNG
    media_image5.png
    461
    606
    media_image5.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the arrangement of the outer diameter platform portion of Bergman -- i.e., wherein when the first vane and the second vane are adjacent to each other the axial feather seal slot and the radial seal slot of the outer diameter platform of the first vane and the second vane are adjacent to each other such that a first 
Regarding claims 3 and 13, Bergman further discloses the first feather seal includes a horizontal portion that is located in the leading edge portion of the axial feather seal slot (see horizontal portion of seal 16 in annotated Fig. 3 below) and a vertical portion that is located in the radial seal slot when the first feather seal is located in the axial feather seal slot and the radial seal slot of the first vane and the second vane (see vertical seal portion of seal 16 in annotated Fig. 3 below). 

    PNG
    media_image6.png
    422
    575
    media_image6.png
    Greyscale


Regarding claims 5 and 15, Bergman further discloses the second feather seal includes a horizontal portion that is located in the trailing edge portion of the axial feather seal slot and a vertical portion that is located in the radial seal slot when the second feather seal is located in the axial feather seal slot and the radial seal slot of the first vane and the second vane (as annotated in Fig. 3 below; note that since claims 5 and 15 do not depend from claims 3 and 13 respectively, there is nothing which precludes reinterpreting seal 16 as the second feather seal for the purpose of claim 5; further note that the trailing edge portion of the axial feather seal slot is interpreted as extending slightly forward from the radial seal slot). 

    PNG
    media_image7.png
    422
    575
    media_image7.png
    Greyscale


Regarding claims 6 and 16, Bergman further discloses the leading edge portion and the trailing edge portion of the axial feather seal slot of the first vane and the second vane are only located in the inner diameter platform (as shown in Figs. 1 and 3) and the leading edge portion and the trailing edge portion of the axial feather seal slot has a gas path side (top side of the axial feather seal slot in Fig. 3) and a non-gas path side (bottom side of the axial feather seal slot in Fig. 3) and the gas path side is closer to an exterior surface of the inner diameter platform than the non-gas path side (as shown in Fig. 3). 
Regarding claim 11, Bergman in view of Bouchard discloses the invention of claim 1, as set forth above.

Bergman as modified by Bouchard does not disclose the sealing arrangement in question being used in a blade outer air seal. However, it is noted that the sealing arrangement disclosed by Bouchard is a blade outer air seal for a turbine engine (see Bouchard, Fig. 1) and is similarly sealed with feather seals located in corresponding slots. As shown in the prior art of Bergman and Bouchard, and also well-known in the art, these types of feather seal arrangements are also commonly used in the context of blade outer air seals. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bergman such that the component and arrangement of seals and slots of Bergman is used within the context of a blade outer air seal as claimed, since the interchangeability of these arrangements is widely known and such a modification would be predictable and provide the advantage of sealing the blade outer air seal segment components at their circumferential mate faces.

Allowable Subject Matter
Claims 4, 7-10, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding claims 4 and 14, the prior art of record, alone or in combination, fails to disclose, teach, or suggest a second feather seal including a horizontal portion that is located in the trailing edge portion of the axial feather seal slot and a vertical portion that is located in the radial seal slot when the second feather seal is located in the axial feather seal slot and the radial seal slot, in combination with a first feather seal with the configuration as claimed in claims 3 and 13, in combination with the other limitations of the base and intervening claims.
Claims 7-10 and 17-19 depend from claims 4 or 14 and include the allowable subject matter indicated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745